                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

TERRANCE MOTTE                                CIVIL ACTION NO. 6:18-cv-00547

VERSUS                                        JUDGE JUNEAU

PROTECTIVE INSURANCE COMPANY MAGISTRATE JUDGE HANNA

                                      ORDER

      Currently pending is the plaintiff’s motion to compel and for in camera

inspection. (Rec. Doc. 29). The motion is opposed. Considering the evidence, the

briefs, the arguments of counsel, and the applicable law, and for the reasons

explained below, the motion is granted in part and denied in part.

                                    Background

      On the morning of March 22, 2016, Shawn Belaire dropped his truck off at

Todd’s Car Wash on Pinhook Road and went to work. Eric Fontenot, an employee

of Todd’s Car Wash, allegedly smoked a joint containing synthetic marijuana, then

drove Mr. Belaire’s truck onto Pinhook Road, crashing into the Federal Express

truck that was being driven by the plaintiff, Terrance Motte. Mr. Motte, who was in

the course and scope of his employment for Jason Perry Transport, Inc. at the time

of the incident, allegedly sustained injuries in the collision. Mr. Motte is seeking to

recover uninsured/underinsured motorists’ coverage from Protective Insurance
Company, which provided UM coverage for the vehicle he was driving at the time

of the accident.

                                    Law and Analysis

      In resolving the motion, this Court is guided by Fed. R. Civ. P. 26, which

states that parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case,

considering the factors set forth in the rule.

      The defendant’s corporate deposition is scheduled to be taken in January

2020. In connection with that deposition, the plaintiff provided the defendant with

seventeen topics to be addressed at the deposition and twenty requests for the

production of documents at the deposition. (Rec. Doc. 29-7). The defendant

responded to these discovery requests, articulating objections and producing a

privilege log. The plaintiff now seeks to compel more complete responses from the

defendant. Each item will be addressed in turn. However, this Court will not retype

each and every request in its entirety but will refer to the requests by the numbers

assigned on Exhibit A (the requests for production) and Exhibit B (the topics to be

addressed)1 to the deposition notice filed in the record.



1
      Rec. Doc. 29-7 at 4-6 and Rec. Doc. 29-7 at 7-8, respectively.

                                              2
      Areas of inquiry at the deposition.

      1.     Protective’s objections are overruled except that the inquiry shall be

limited to written policies, procedures, and claim handling practices.

      2.     Protective’s objections are overruled.

      3.     No deposition testimony regarding this area of inquiry shall be

permitted because this item duplicates Item No. 1.

      4.     Protective’s objections are overruled.

      5.     Protective’s objections are overruled.

      6.     Protective’s objections are overruled.

      7.     Protective’s objections are sustained to the extent that, in responding to

this area of inquiry, Protective’s corporate representative shall address only those

facts, observations, opinions, and determinations regarding the UM claim at issue in

this lawsuit that are found in Protective’s claim file or are within the representative’s

personal knowledge. Otherwise, Protective’s objections are overruled.

      8.     Protective’s objections are overruled.

      9.     Protective’s objections are overruled.

      10.    Protective’s objections are overruled.

      11.    Protective’s objections are overruled.



                                           3
         12.   No deposition testimony regarding this area of inquiry shall be

permitted because this topic is duplicative of discovery already propounded and

responded to.

         13.   Protective’s objections are overruled.

         14.   Protective’s objections are overruled except that the personnel history

of any person involved in evaluating or adjusting the UM claim at issue in this

lawsuit shall not be addressed at the deposition.

         15.   This area of inquiry is irrelevant. No invoices need be produced or

addressed at the deposition.

         16.   Protective’s objections are overruled.

         17.   No deposition testimony regarding this area of inquiry shall be

permitted. This inquiry is premature. Opinions from any expert witnesses may be

obtained from the experts themselves in accordance with the court’s scheduling

order.

         Documents requested to be produced at the deposition.

         1.    This request is overly broad.        Protective need not produce any

documents protected by the attorney-client privilege or the attorney work product

privilege.



                                           4
      2.      This request is overly broad. However, Protective shall produce all

written manuals, policies, directive, guidelines, and instructions that were in effect

on or after March 22, 2016 and provided to the adjuster(s) who worked on this claim.

      3.      This request is overly broad. However, Protective shall produce all

written resources pertaining to industry guidelines, standard practices, and

recommended practices regarding UM claims handling practices that were in effect

on and after March 22, 2016 and actually relied upon by the adjuster(s) working on

this claim.

      4.      Protective shall produce the nonprivileged portions of its claim file. In

other words, the claim notes created before counsel was retained shall be produced

but no claims notes created thereafter shall be produced. No correspondence with

legal counsel and no attorney work product shall be produced.

      5.      Protective’s objections are overruled.

      6.      Protective’s objections are overruled.

      7.      Protective’s objections are overruled.

      8.      Protective’s objections are overruled.

      9.      Protective’s objections are overruled.

      10.     Protective’s objections are overruled.

      11.     Protective’s objections are overruled.

                                           5
      12.    Protective’s objections are overruled.

      13.    Protective’s objections are overruled.

      14.    Protective’s objections are overruled.

      15.    This request is overly broad. Only the listed materials that were

actually provided to the adjuster(s) working on this claim must be produced.

      16.    No response to this request is required because this topic is duplicative

of discovery already propounded and responded to.

      17.    Protective’s objections are overruled.

      18.    Protective’s objections are sustained to the extent that responsive

documents are protected by the attorney-client privilege or the attorney work product

privilege.

      19.    This request seeks irrelevant information.       No invoices shall be

produced.

      20.    Protective’s objections are overruled.

                                    Conclusion

      Based on the foregoing,

      IT IS ORDERED that the plaintiff’s motion to compel (Rec. Doc. 29) is

GRANTED IN PART and DENIED IN PART, as set forth in detail above. To the

extent that the plaintiff is seeking an in camera inspection, the motion is DENIED.

                                          6
Signed at Lafayette, Louisiana, this 17th day of December 2019.



                               ____________________________________
                               PATRICK J. HANNA
                               UNITED STATES MAGISTRATE JUDGE




                                 7
